 

wn FSF Ww ht

Oo co ~1

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

FILED

FEB? 4 2020

U.S, DISTRICT COURT
eASTEAN DISTRICT OF GALIEORNIA

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF CALIFORNIA
UNITED STATES OF AMERICA, Case Ne: 1:20-MJ-00031-1-SKO

ORDER
APPOINTING COUNSEL

Plaintiff,
vs.
MARCOS AGUILERA-ELORZA,

)
)
)
)
)
)
Defendant. )
)

 

The above named Defendant has, under oath, sworn or affirmed as to his financial
inability to employ counsel or has otherwise satisfied this Court that he is financially unable to
obtain counsel and wishes counsel be appointed to represent him. Therefore, in the interests of
justice and pursuant to the U.S. Const., amend VI and 18 U.S.C. § 3006A,

IT IS HEREBY ORDERED that Michael J. Aed be appointed to represent the above
defendant in this case effective nunc pro tunc to February 24, 2020, substituting for the Federal
Defenders.

This appointment shall remain in effect until further order of this court.

patep: 2/2 4/ 1020

    

"HON. SHEILA K. OBERTO
United States Magistrate Judge

-|-

 

 
